Baldwin, J.
(concurring in the judgment, but dissenting in part from the opinion). I concur in the opinion of the court that the privilege of wharfing out is given to a littoral proprietor to facilitate his access to deep water, and that when deep water was brought by the newly dug channel nearer to the appellant’s upland than it was when his as yet unexercised license to fill upon the flats was originally granted by the board of harbor commissioners, that board had a right to revoke its grant without notice to him, so far as to limit his wharfage rights to the line of that channel; that tins limitation took from him no property or vested right; and therefore that no provision for compensation was required.
I do not think it necessary to determine whether the channel was rightfully dug. It seems to me enough that it was dug under color of right. Had it been the work of a waterspout, or a ship driven by a hurricane, the situation would have been the same. The fact of the existence of such a channel made it inexpedient that its navigation should be barred by constructing a wharf across it.
I therefore concur in the judgment; but I do not concur in so much of the opinion as upholds the validity of the permits or licenses from the board of harbor commissioners and the acting secretary of war of the United States, under which *700the new channel was dug across the flats. As to that, grave constitutional questions are involved, which it seems to me unnecessary to decide in order to dispose of the case in hand.